Appeal by defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 12, 1983, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The People met their burden of proving defendant’s guilt beyond a reasonable doubt including disproving defendant’s "agency” defense. Generally, an agency defense raises an issue of fact for the jury to determine whether defendant acted solely on behalf of the buyer without any personal motive in promoting the sale (see, e.g., People v Lam Lek Chong, 45 NY2d 64). Viewing the evidence in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196), defendant’s conduct evinced sufficient indicia of "[s]alesman-like behavior” (People v Roche, 45 NY2d 78, 85) for the jury to determine that he was not acting on behalf of the undercover police buyer alone and had a personal interest in promoting the transaction (see, e.g., People v Argibay, 45 NY2d 45, 53-54).
We have examined the issues raised by defendant pro se and find them to be without merit. Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.